Opinion by Judge LAY; Dissent by Judge REINHARDT.'
LAY, Circuit Judge.
Anthony Lee Totten, a California state prisoner, appeals the district court’s denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Totten claims denial of his right to a fair trial and ineffective assistance of counsel in his conviction for attempted murder and infliction of great bodily injury. He contends representation was deficient because trial counsel failed to present a defense that methamphetamine intoxication and paranoia prevented Totten from forming the requisite intent to kill. The district court adopted the magistrate judge’s report and recommendation and denied the writ. We affirm.
I. Background
Totten was convicted in 1991 of “willful, deliberate and premeditated” attempted murder in connection with the 1990 shooting of his estranged, pregnant wife in Santa Ana, California. Evidence presented at trial showed that Totten and his wife Janet had separated and attempted to reconcile several times during 1990. She became pregnant with Totten’s third child, but moved out with their two children in October 1990. There were several incidents in which Totten became violent with his wife, including one in which he threatened to kill her. She sought and was granted a restraining order against him on October 26,1990.
On October 30, 1990, Janet was returning to her car following a doctor’s appointment when Totten approached her, holding a long white box. He told her the box contained a doll swing for their daughter. Totten asked if he could put the box in the car and have a ride to a nearby construction site where he *1174was working. Mrs. Totten agreed, but once inside the car, Totten pulled a rifle out of the box. At trial, Totten contended he brought the gun to elicit sympathy from his wife or, failing that, to commit suicide.
Totten and his wife struggled with the rifle inside the ear. Witnesses testified théy then saw Janet running and screaming from the car with Totten following. Totten raised and fired the rifle, hitting Mrs. Totten in the head. Witnesses testified that Totten walked over and nudged her with his foot, then walked away and tossed the rifle in a trash bin.
Extensive evidence was presented at trial showing planning and deliberate action taken by the petitioner prior to and during the shooting. Three days before the incident, Totten purchased a weapon and ammunition. Sometime between then and the day of the shooting, he painted over the red lettering of the rifle box to disguise it as a birthday present for his daughter. On the day of the shooting, Totten waited outside the medical building for his wife to complete her appointment. When she came outside, Totten followed her, stated the box was a birthday present, and convinced his wife to let him inside of the car.
Totten’s defense at trial was that the rifle fired accidentally. Mrs. Totten survived the shooting, but was left deaf in one ear. Tot-ten was convicted by a jury and was sentenced to' a life term plus three years.
Totten subsequently filed three petitions for habeas relief in state courts, all of which were denied. Totten’s petition for federal habeas relief was filed in the U.S. District Court for the Central District of California in May 1995.
Totten contends he was denied a fair trial and the effective assistance of counsel when his trial counsel failed to pursue a defense based on Totten’s longtime use of metham-phetamines. Totten claims he told his attorney he had been on a “speed binge” in the days leading up to the shooting, and that he was “high” and “out of it.” In describing his lawyer’s reply, Totten states: “He said that [I] did drugs, [Janet] did drugs and he didn’t want to get into the drugs.” Totten’s trial counsel apparently contacted an unnamed forensic psychiatrist, who told him that methamphetamine use could not prevent a person from forming the specific intent to kill.
In his habeas petition, Totten presented a declaration to the district court from Dr. Ronald K. Siegel, a specialist in “psyehophar-maeology,” stating that Totten suffered from methamphetamine intoxication and paranoia, and that this could have formed the basis of a mental-state defense. Habeas counsel also prepared a proposed declaration for the trial counsel’s signature concerning the facts in the case. However, trial counsel did not sign the declaration. Habeas counsel submitted the unsigned declaration to the district court in support of the habeas petition.
On October 30, 1996, a magistrate judge filed a report recommending denial of the habeas petition. The district court adopted the magistrate’s report and recommendations and denied the petition with prejudice on November 18,1996.
II. Ineffective assistance of counsel
Under the standard set by the Supreme Court in Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984), to establish a claim of ineffective assistance of counsel, a petitioner must show that: 1) counsel’s performance was deficient, falling below the level of “reasonably effective assistance,” and 2) the deficient performance produced prejudice to the defense.
Totten claims trial counsel made at best only a cursory investigation into a mental impairment defense. On the other hand, the state argues trial counsel made a strategic decision to forego the defense since he felt it would be prejudicial to the defendant to pursue a drug-related defense. Counsel did contact a forensic psychiatrist and was told a mental-state defense based on the petitioner’s methamphetamine use was not feasible. However, this psychiatrist never examined Totten, and his expertise in the field is not known. Neither this expert’s name nor credentials has been presented to this court.
Totten asserts that the declaration of Dr. Siegel shows a mental impairment defense *1175was at least viable. He argues that trial counsel’s failure to properly investigate evidence to support such a defense fell below, the level of “reasonably effective assistance.” Contrary to the magistrate judge’s report, we -will assume for purposes of argument that Totten’s habeas petition satisfies the first prong of the Strickland, standard.
Under Strickland, a showing of deficient trial counsel performance is not enough to establish a successful habeas claim. A petitioner also must establish that prejudice resulted from the deficient performance. See, e.g., Bloom v. Calderon, 132 F.3d 1267, 1270-71 (9th Cir.1997); Harris v. Wood, 64 F.3d 1432, 1435 (9th Cir.1995). In other words, a petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694, 104 S.Ct. at 2068.
Given the facts and circumstances of this case, the magistrate judge held the petitioner could not demonstrate such prejudice. He relied upon the fact that there was overwhelming evidence presented at trial of planning and deliberate action by Totten. Thus, he found a mental-impairment defense based on methamphetamine intoxication and paranoia was completely at odds with Totten’s actions. The court held it is not “reasonably probable” that, even if presented, the jury would have altered its verdict. We must agree.
Petitioner relies upon the declaration of Dr. Siegel. Dr. Siegel filed an affidavit stating: “Anthony continued to sniff methamphetamine right up to minutes before the shooting of his wife on October 30, 1990____ The physical attack on his wife and the shooting happened quickly, reflexively.” CR 3 at 30. The magistrate judge found the' overwhelming weight of evidence showed that the attempted murder of Janet Totten was anything but quick and reflexive.' Tot-ten purchased a rifle three days prior to the shooting. He painted over the box to disguise the weapon and concocted an elaborate plan to get close to his wife. Following the shooting, he purposefully nudged the victim with his foot to make sure she was hit before tossing his weapon into a trash bin and leaving on foot. In addition, there was related evidence as to Totten’s conversations and actions during the week prior to the shooting which demonstrated Totten’s cognitive role.1
We deem it significant also that the vast majority of information upon which Dr. Sie-gel bases his opinion was from conversations with Totten in late 1993 and early 1994. Totten’s testimony at trial was full of inconsistencies and, as the verdict demonstrates, was not believed by the jury. It is highly unlikely that the jury would have found Dr. Siegel’s opinion, based upon information provided by Totten himself, credible or persuasive.
In short, we fin'd it only speculative that the presentation of a mental impairment defense based on methamphetamine use was likely to change the outcome of the jury verdict. The magistrate judge found that the representation by counsel did not undermine confidence in the verdict. Because there was no prejudice, the magistrate judge denied petitioner’s habeas claim. The district court agreed with the conclusion. In view of the existing record, we think the conclusion unassailable.
III. Request for an evidentiary hearing
Totten argues that, at the very least, he is entitled to an evidentiary hearing *1176to determine whether counsel’s decision was, in fact, a strategic one based on an informed decision. In habeas proceedings, an eviden-tiary hearing is required when the petitioner’s allegations, if proven, would establish the right to relief. See, e.g., Campbell v. Wood, 18 F.3d 662, 679 (9th Cir.1994); Townsend v. Sain, 372 U.S. 293, 312, 83 S.Ct. 745, 756-57, 9. L.Ed.2d 770 (1963), overruled on other grounds by Keeney v. Tamayo-Reyes, 504 U.S. 1, 112 S.Ct. 1715, 118 L.Ed.2d 318 (1992). However, an evidentiary hearing is not required on issues that can be resolved by reference to the state court record. Campbell, 18 F.3d at 679 (citing Bashor v. Risley, 730 F.2d 1228, 1233 (9th Cir.1984)); see also United States v. Moore, 921 F.2d 207, 211 (9th Cir.1990); United States v. Birtle, 792 F.2d 846, 849 (9th Cir.1986) (evi-dentiary hearing is. not required if “ ‘the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief.’ ”) (quoting 28 U.S.C. § 2255).
The magistrate judge determined that no prejudice resulted from- the failure to present the defense. It is axiomatic that when issues can be resolved with reference to the state court record, an evidentiary hearing becomes nothing more than a futile exercise-. See Campbell, 18 F.3d at 679.
Totten claims that a mental-state defense based on drug-induced paranoia is “not ipso facto inconsistent” with a defense of unintentional shooting. Appellant’s Opening Br. at 31. If there was any question on how these defenses interacted, Totten argues, then an evidentiary hearing is required. Id. at 32. We disagree. There is ample evidence in the record to demonstrate that a mental impairment defense was wholly inconsistent with Totten’s actions, and was unlikely to alter the jury’s verdict. The petitioner could argue at an evidentiary hearing, as-he does here, that the defense was not inconsistent. However, such an assertion flies in the face of logic in light of the glaring inconsistencies showing Totten’s deliberate acts which are easily discernible from the record. We do not believe that an evidentiary hearing would alter this finding.
Finally, Totten takes issue with the district court’s reliance on the proposed declaration of Totten’s trial counsel that was submitted to the court unsigned.2 However, this.reliance, by the district court also does not support Totten’s call, for an evidentiary hearing.
. First, because it was Totten’s habeas attorney who offered this document into evidence, it qualifies as an admission of a party. Under -the federal rules, a statement made by an attorney is generally admissible against the client. See, e.g., Hanson v. Waller, 888 F.2d 806, 814 (11th Cir.1989); Williams v. Union Carbide Corp., 790 F.2d 552, 555 (6th Cir.1986). Under Fed.R.Evid. 801(d)(2), an admission offered by a party is not hearsay at all, and is therefore admissible against that party.
Second, the unsigned declaration was only relied upon by the magistrate judge to determine the diligence of Totten’s trial attorney in investigating a mental impairment defense. Nothing in the declaration goes to the question of prejudice. Therefore even if the document was relied upon in error, it does not affect the validity of the record in regard to prejudice, or the findings of this court.
*1177There is no indication from the arguments presented that an evidentiary hearing would in any way shed new light on the question of prejudice. Even if the petitioner’s allegations of deficient representation were proven, it would not establish the right to relief. No remand to the district court is required.
IV. Conclusion
Trial counsel’s failure to pursue a mental impairment defense based on use of metham-phetamines may have fallen below the level of reasonably effective assistance. However, the evidence is clear on the record that no prejudice resulted from any deficient representation. We conclude that petitioner has failed to establish a reasonable probability that even with the defense, the result of the proceeding would have been different. Because of the petitioner’s inability to meet the second prong of the test for ineffective assistance of counsel under Strickland, supra, the judgment of the district court is hereby AFFIRMED.

. For example, on October 23, 1990, Mrs. Totten called the petitioner to pick up the children from the babysitter. In response, Totten came to the bank where Mrs. Totten was employed and stated he had no money to buy dinner for the children. She gave him money. Later, Mrs. Totten decided not to have Totten pick up the children. He then came to the bank and threatened to file suit for divorce. Totten followed her to the babysitter and cut her tire. She asked the babysitter to use the phone and Totten came in the house and grabbed the phone.
On October 24, 1990, Totten waited for Mrs. Totten outside her home. Mrs. Totten called the police and requested help in obtaining a restraining order. On Friday, October 26, 1990, Totten appeared in court and asked Mrs. Totten when her next doctor appointment was scheduled. She replied October 30, 1990. Totten appeared after her appointment with the white box. The events leading up to the shooting thereafter occurred.


. Totten also contends the court "erred in describing as a 'finding of fact' a mere reference to an undisputed aspect of the evidence.” Appellant’s Opening Br. at 34. The magistrate’s initial recommendation (issued prior to objections filed by the parties) stated that "[b]ecause [Dr. Siegel] does not opine that Petitioner lacked the intent to kill his wife, his testimony would have had questionable probative válue even if it had been presented at petitioner’s trial.” CR 16 at 10.
In the magistrate’s final recommendation, he states: “Significantly, petitioner does not respond to the magistrate judge’s finding that, even if the declaration were admitted at trial, it would be of questionable probative value” (emphasis added). CR18at3.
Totten disputes that the "observation” of the court may in any way be characterized as a "finding of fact.” Appellant’s Opening Br. at 36-37. Regardless- of what term the magistrate used, it is clear from the report that Dr. Siegel's failure to directly respond to the intent to kill question was only one of the factors relied upon by the magistrate in concluding that the declaration would have questionable probative value. The semantics chosen by the magistrate in no way affects the substance of our decision.